                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN

WISCONSIN GAS, LLC,
                                                  Plaintiff,             Case No. 20-CV-1334
                       v.
                                                                         MINUTE SHEET
AMERICAN NATURAL RESOURCES
COMPANY,
                                                  Defendant.



Hon. Stephen C. Dries, presiding.                       Deputy Clerk: Katina Hubacz
Type of Proceeding: RULE 16 TELEPHONIC SCHEDULING CONFERENCE
Date: October 26, 2020 at 9:30 AM                       Court Reporter: AT&T
Time Commenced: 9:30 AM                                 Time Concluded: 9:39 AM

Appearances:                Plaintiff:    Joseph A. Cancila, Jr, James Goldschmidt, Deborah Bone
                            Defendant:    James F. Thompson, Mitch F. Engel

 Comments:
Plaintiff gives background of the case. Defendant discusses Cliff’s tolling agreement. Have mediation
scheduled in December. Honeywell tolling agreement date is March 1, 2021.

Rule 26(a)(1) Initial Disclosures due by: November 9, 2020
Amended Pleadings due by: July 30, 2021
Joint Proposed Schedule due by: August 6, 2021

Parties are proposing to come back in August of next year. In meantime, plan to engage in paper discovery.
No additional dates will be set at this time.




                Case 2:20-cv-01334-SCD Filed 10/26/20 Page 1 of 1 Document 15
